OPINION OF THE COURT
John T. Buckley, J.
Petitioner was detained on June 26, 1981, by a detainer issued by Utica City Court; and on July 7,1981, a preliminary hearing was held and on July 9, 1981, Judge Murad determined that there was sufficient evidence to hold the defendant for an extradition proceeding. Since June 26, 1981, defendant and her husband have been held at the Oneida County Jail and have been denied visitation though requested by defendant and her husband. They are pretrial detainees.
Defendant and her husband are entitled to reasonable visits of reasonable frequency and duration as a matter of State constitutional right pursuant to section 6 of article I of the New York State Constitution which says that no person shall be deprived of life or liberty without due process of law. It is not sufficient to reject this visitation on the ground that it would require additional security measures which would in turn increase costs. (Cooper v Morin, 49 NY2d 69.)
It is therefore
Ordered, that the defendant be given reasonable visits with her husband of reasonable frequency and duration on a weekly basis, with a minimum visitation of two times per week with at least 15 minutes per visit; and it is further
*318Ordered, that bail be set in the sum of $5,000 for the defendant; and that bail be set in the sum of $5,000 for her husband.